356 F.2d 367
123 U.S.App.D.C. 28, 148 U.S.P.Q. 245
Edwin L. REYNOLDS, Acting Commissioner of Patents, Appellant,v.Elie P. AGHNIDES, Appellee.
No. 19669.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 8, 1965.Decided Jan. 20, 1966, Petition for Rehearing Denied Feb. 18, 1966.

Mr. Raymond E. Martin, Attorney, U.S. Patent Office, with whom Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, at the time the brief was filed, was on the brief, for appellant.
Mr. William D. Hall, Washington, D.C., with whom Mr. Elliott I. Pollock, Washington, D.C., was on the brief, for appellee.
Before BAZELON, Chief Judge, and WRIGHT and TAMM, Circuit judges.
PER CURIAM:


1
Appellee, alleging unlawful denial of his patent application by the Patent Office, petitioned the District Court, under 35 U.S.C. 145, to authorize issuance of the patent by the Commissioner.  Although finding that 'some doubt exists as to the utility' of appellee's claimed invention, the trial court, citing Application of Nurkiewicz, 338 F.2d 1020, 1022, 52 C.C.P.A. 848, (1964), as its authority, resolved the doubt in favor of the applicant and ordered the Commissioner to grant the patent.  Aghnides v. Reynolds, D.D.C., 241 F. Supp. 280 (1965).  In so doing the trial court erred.  Whatever may be the rule in patent review proceedings before the United States Court of Customs and Patent Appeals, in trials de novo under 35 U.S.C. 145 in the District Court, 'doubt (as to patentability) is to be resolved,' not in favor of the applicant, but 'in favor of the correctness of administrative * * * action.'  General Motors Corporation v. Coe, 74 App.D.C. 189, 190, 120 F.2d 736, 737, cert. denied, 314 U.S. 688, 62 S. Ct. 302, 86 L. Ed. 550 (1941).  See also Stieg v. Commissioner of Patents, 122 U.S.App.D.C.  ,  353 F.2d 899 (1965) (per curiam); Zenith Radio Corporation v. Ladd, 114 U.S.App.D.C. 54, 57, 310 F.2d 859, 862 (1962); Schafer v. Watson, 109 U.S.App.D.C. 360, 288 F.2d 144 (1961) (per curiam); Esso Standard Oil Company v. Sun Oil Company,  97 U.S.App.D.C. 154, 157, 229 F.2d 37, 40, cert. denied, 351 U.S. 973, 76 S. Ct. 1027, 100 L. Ed. 1491 (1956).


2
Reversed.